department of the treasury internal_revenue_service washington d c ax excupr ano government entities mar fc 2nne uniform issue list tep ra ty legend taxpayer a taxpayer b ira u ira v ira w ira x ira y oll page ira z dear this is in response to the date letter submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a and taxpayer b collectively taxpayers are married taxpayer a maintained ira u and taxpayer b maintained ira v and ira w individual_retirement_arrangements described in sec_408 of the internal_revenue_code during calendar_year taxpayer a converted ira u a traditional_ira account to a roth_ira account ira x during calendar_year taxpayer b converted ira v and ira w traditional_ira accounts to roth iras ira y and ira z respectively at the time of the conversions and throughout calendar_year taxpayers believed that they were qualified to make the conversions described above under code sec_408a taxpayers timely filed their calendar_year joint federal_income_tax return in early taxpayers sought professional advice from an independent accountant it was only then that taxpayers found out that they were ineligible to convert their traditional iras to roth iras in apparently when taxpayer a had prepared the taxpayers federal_income_tax return using a home computer tax software package it did not alert him to the fact that taxpayers had exceeded the adjusted_gross_income agi limit found at sec_408a of the code and thus caused taxpayers to be ineligible to convert their traditional iras to roth iras in although taxpayers were aware of the ag limit they had thought that their combined agi would be under the limit the accountant informed taxpayers that since they were ineligible to convert altogether the conversions could not have occurred and incorrectly advised them that therefore the conversions would be treated as if they had not occurred in date taxpayer a requested that the ira manager move taxpayers’ funds back from the roth iras to traditional iras at that time the fund_manager indicated that the time had elapsed for taxpayers to techaracterize their roth iras and that they could page not recharacterize unless proper authorization was obtained in date taxpayer a wrote a letter to the irs office in pittsburgh pennsylvania and after a series of communications found out that taxpayers could submit a request for a private_letter_ruling taxpayers met with their taxpayer_representative initially in date and shortly thereafter filed a request for this letter_ruling prior to being contacted by the taxpayers directly the internal_revenue_service had not discovered taxpayers’ failure to recharacterize as of the date of this ruling_request taxpayer a had not recharacterized his roth_ira ira x as a traditional_ira and taxpayer b had not recharacterized her roth iras ira y and ira z as traditional iras based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth_ira ira x to a traditional_ira likewise taxpayer b is granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth iras ira y and ira z to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted j 7b page gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_304 -9100-1 c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election qt page sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers timely filed their federal_income_tax return as a result they were eligible for relief under either announcement or announcement however they missed the deadlines found in said announcements therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert his ira u to roth_ira x and taxpayer b was ineligible to convert her ira v to roth_ira y and ira w to roth_ira z since their adjusted_gross_income exceeded dollar_figure big_number however until they discovered otherwise taxpayers believed that they were eligible to convert their ira u ira v and ira w to roth iras taxpayers filed this request for sec_301 relief after discovering that they were ineligible to convert ira u ira v and ira w to roth iras calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clause iii of sec_301 -9100-3 b of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize or if shorter a period not to extend beyond the expiration of the statute_of_limitations applicable to taxpayers’ calendar_year federal_income_tax return form_1040 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be page applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to t ep ra t4 _at sincerely yours manager technical group employee_plans
